Exhibit 10.39

 

LOGO [g452277page92.jpg]

INTEGRATED ELECTRICAL SERVICES, INC.

SEPARATION AND GENERAL RELEASE AGREEMENT

This Separation and General Release Agreement (“Agreement”), dated as of
August 31, 2012, is between William L. Fiedler (“Executive”) and Integrated
Electrical Services, Inc., and its subsidiaries and affiliated companies
(collectively, the “Company”).

RECITALS

WHEREAS, Executive and the Company entered into a certain Employment Agreement
dated March 9, 2009, which was subsequently amended and restated by that certain
Amended and Restated Employment Agreement dated September 24, 2010
(collectively, the “Employment Amendment”);

WHEREAS, the Company and Executive have mutually elected to terminate the
Employment Agreement and Executive’s employment with the Company pursuant to
Section IV.C thereof;

WHEREAS, Executive is entitled to certain specified severance benefits pursuant
to Section IV.C.3 of the Employment Agreement; and

WHEREAS, the receipt of such severance benefits is expressly conditioned on
Executive entering into and not revoking a general release pursuant to
Section IV.G of the Employment Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
agreements and undertakings of the parties set forth below, and other good and
valuable consideration, the receipt, adequacy and sufficiency of which are
hereby expressly acknowledged, Executive and the Company agree as follows:

AGREEMENT

 

1. Separation Date

Executive’s last day of employment with the Company shall be August 31, 2012
(“Separation Date”).

 

2. Severance

Subject to paragraph 4 below, it is understood that pursuant to Section IV.C.3
of the Employment Agreement the Company will provide Executive certain severance
payments and benefits (“Severance Payments”), including the following:

a. Base Salary Continuation. Executive shall receive $300,000.00 (less
applicable state and federal taxes, Medicare, FICA and other customary
deductions) payable ratably over a twelve (12) month period in accordance with
the Company’s normal payroll practices commencing September 1, 2012.



--------------------------------------------------------------------------------

b. Pro-Rated 2012 Annual Bonus. Executive shall be entitled to an Annual Bonus
for the 2012 Fiscal Year, pro-rated based on the percentage of the 2012 Fiscal
Year that shall have elapsed through the Separation Date. The amount of any
Annual Bonus shall be as determined by the Compensation Committee, including its
determination of the extent the performance objectives, if any, for the 2012
Fiscal Year have been achieved, and such Annual Bonus, if any, shall be payable
at the same time that the annual bonuses for the 2012 Fiscal Year are paid to
other similar executives of the Company.

c. Restricted Stock Grants. Executive was granted an award of 14,200 shares of
Restricted Company Common Stock on September 28, 2010 of which 13,609 shares
shall vest on the Separation Date and an award of 10,000 shares of Restricted
Company Common Stock on December 16, 2010 of which 2,222 shares shall vest on
the Separation Date, in accordance with the terms of such grants (collectively,
the “Vested Shares”). The Vested Shares (net of shares Executive elects to be
withheld to satisfy federal and state income tax withholding) will be made
available to Executive in book entry form at the Company’s transfer agent
(American Stock Transfer & Trust Company LLC) as soon as reasonably practicable
following the Separation Date.

d. COBRA Payments. In the event Executive elects to continue to participate in
the Company’s group health plans following termination of employment as provided
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), Executive will be paid an amount equal to 100% of the applicable
monthly COBRA premium under the Company’s group health plans (less applicable
state and federal taxes, Medicare, FICA and other customary deductions). Such
payments shall continue for the lesser of twelve (12) months or until such COBRA
coverage for Executive and his eligible dependents terminates. Executive agrees
to notify the Company at such time that he no longer is eligible for COBRA
benefits.

e. Automobile Allowance. Executive’s shall receive $1,500.00 per month (less
applicable state and federal taxes, Medicare, FICA and other customary
deductions) as continuation of his automobile allowance for twelve (12) months
immediately following the Separation Date or until Executive obtains comparable
employment, whichever is shorter.

f. Outplacement Assistance. Company shall reimburse Executive for the cost of
outplacement services reasonably incurred by Executive during the twelve
(12) month period immediately following the Separation Date or until Executive
obtains comparable employment, whichever is shorter, in an amount not to exceed
$20,000. The outplacement services provider shall be mutually agreed between
Executive and the Company.

 

3. Other Benefit and Compensation Plans

This Agreement does not affect any previously vested rights to funds or benefits
under the Company’s welfare or benefit plans. All benefits and distributions
under those plans will be remitted in accordance with the terms and conditions
of such plans.

 

4. General Release

a. In consideration of the Severance Payments that Executive is to receive
pursuant to Section IV.C of the Employment Agreement, Executive agrees to
release and forever discharge the Company and all of its present and former
officers, directors, partners, employees, agents, insurers, affiliates, parents,
subsidiaries, and representatives (the “Released Parties”), from any and all
claims (including, but not limited

 

- 2 -



--------------------------------------------------------------------------------

to, costs and attorneys’ fees), demands, rights and causes of action of whatever
kind or nature, joint or several, under any federal, state or local statute,
ordinance or under the common law, including, but not limited to, (i) claims
arising under the Age Discrimination in Employment Act, the Older Workers’
Benefit Protection Act, the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Americans with Disabilities Act, the Executive Retirement Income
Security Act (except for any cause of action under ERISA relating to an employee
benefit plan that is qualified under Section 401(a) of the Internal Revenue Code
of 1986, as amended, or that is a medical or health care plan), the Family and
Medical Leave Act, the Equal Pay Act, the Fair Labor Standards Act and all local
ordinances; (ii) those arising under common law, including but not limited to
claims or suits for invasion of privacy, intentional and negligent infliction of
emotional distress, defamation, libel, slander, intentional interference with
contractual relations, breach of the implied covenant of good faith and fair
dealing, breach of contract, wrongful termination and negligence; and (iii) any
other action, complaint, charge or grievance against the Company, including
claims for breach of any contract with the Company, which Executive now has
against the Company or ever had from the beginning of the world up to the
Separation Date, whether known or unknown, which are based on acts or facts
arising or occurring prior to the execution of this Agreement. It is expressly
agreed that the claims released pursuant to this Agreement include all waivable
claims against individual employees of the Company whether or not acting within
the scope of their duties, individually or in any other capacity. Executive
acknowledges that, if a court declares any portion of this paragraph to be
invalid or unenforceable, the balance of terms of this paragraph shall remain in
full force and effect. Any such invalid portion shall be deemed severable.

b. Executive acknowledges that he has had a full and fair opportunity to review
this Agreement, including the general release set forth in paragraph 4.a above,
and has been allowed twenty-one (21) days to consider this Agreement before
signing it. Executive certifies that he/she has carefully read and understands
all of the provisions of this agreement and knowingly and voluntarily agreeing
to be bound by its terms. Executive understands that rights or claims under the
Age Discrimination in Employment Act of 1967 (29 U.S.C. § 621, et seq.) that may
arise after the date this Agreement is signed are not waived. Executive may
revoke this Agreement within seven (7) calendar days after signing it by
delivering a written statement to the Company by hand delivery, facsimile
transmission or by registered mail, and this Agreement will not be effective or
enforceable until expiration of that seven-day revocation period. The revocation
notice must be directed to the Company as follows:

Heather Sahrbeck

Senior Vice President & General Counsel

Integrated Electrical Service, Inc.

One Sound Shore Drive

Suite 304

Greenwich, CT 06830

 

5. Continuing Obligations

Executive understands and acknowledges that under the terms of his Employment
Agreement, he is bound by certain continuing obligations to the Company,
including but not limited to, matters addressed in Sections V (Non-Competition;
Non-Solicitation) and VI (Confidentiality; Intellectual Property).

 

6. Transition; Cooperation

From time to time after the Separation Date the Company may require Executive’s
assistance and reasonable cooperation in connection with certain legal
proceedings and other matters that relate to events occurring during Executive’s
employment with the Company, such assistance and reasonable cooperation
Executive agrees to provide.

 

- 3 -



--------------------------------------------------------------------------------

7. Miscellaneous

a. Executive agrees that on or before the Separation Date, he will return to the
Company all property belonging to the Company, including but not limited to
keys, credit cards, telephone calling card, files, records, computer access
codes, computer hardware, computer programs, instruction manuals, business
plans, and all other property and documents which Executive prepared or received
in connection with his employment with the Company, except those records and
documents the Company has authorized him in writing to retain.

b. Executive acknowledges and agrees (i) he is responsible for any tax liability
that may result as a consequence of the receipt of the severance benefits
described herein, (ii) the Company makes no representation regarding the
taxability of the severance benefits and (iii) the Company has encouraged him to
seek advice from a personal tax advisor regarding the duty and manner to report
any possible tax consequences. The money paid under this Agreement does not come
from a qualified retirement plan and therefore it may not be rolled into any
other qualified plan or Individual Retirement Account.

c. This Agreement shall be binding upon Executive and the Company and upon their
heirs, administrators, representatives, executors, and assigns. Executive
expressly warrants that he/she has not transferred to any person or entity any
rights, causes of action or claims released in this Agreement.

d. This Agreement sets forth the entire agreement between the parties and, with
the exception of the Employment Agreement, fully supersedes all prior written
and oral agreements, understandings and representations between the parties with
respect to the subject matter hereof.

e. Capitalized terms used but not defined in this Agreement shall have the
meaning ascribed to them in the Employment Agreement.

f. This Agreement shall be governed and construed under the laws of the state of
Texas. Any legal proceeding arising as a result of or relating to this
Agreement, the Employment Agreement, Executive’s employment or separation shall
be filed and heard in the city of Houston, Harris County, Texas without regard
to conflicts of law.

 

Executive   Integrated Electrical Services, Inc. /s/ William L. Fiedler   By:  
/s/ James M. Lindstrom William L. Fiedler     James M. Lindstrom Date: 9/4/12  
Title:   President and Chief Executive Officer   Date:   8/31/12

 

- 4 -